      Case 2:18-cv-02523-TLN-DB Document 44 Filed 09/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ERNEST LEE COX, JR.,                             No. 2:18-cv-02523 TLN DB P
12                       Plaintiff,
13           v.                                        ORDER
14    JOHN KRPIN,
15                       Defendant.
16

17          Defendant has requested permission to conduct a deposition of the plaintiff by remote

18   means pursuant to Rule 30(b)(4) of the Federal Rules of Civil Procedure. (ECF No. 43.)

19   Defendant makes this request as the COVID-19 pandemic has “restricted the availability of court

20   reporters.” (Id. at 2.) Defendant also states that counsel for the defendants seeks to minimize his

21   risk of exposure. (Id.)

22   ////

23   ////

24   ////

25   ////

26   ////

27   ////

28   ////
                                                       1
      Case 2:18-cv-02523-TLN-DB Document 44 Filed 09/09/21 Page 2 of 2


 1            Good cause appearing, IT IS HEREBY ORDERED that defendants’ application (ECF No.
 2   43) is granted. Defendant is permitted to take plaintiff’s deposition via a fully remote video
 3   conference. Such deposition testimony shall be admissible to the same extent as if the deposition
 4   were taken in person.
 5   Dated: September 8, 2021
 6

 7

 8

 9

10

11

12

13
     DB:14
14   DB/DB Prisoner Inbox/Civil Rights/R/cox2523.remote_depo

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                               2
